Citation Nr: 1241428	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint/disc disease, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to a service-connected disorder.

3.  Entitlement to service connection for a thoracic, lumbar, and/or sacral spine disorder other than degenerative disc disease of the thoracolumbar spine, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1982.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

Previously, the claims for service connection for the Veteran's spine conditions were referred to as (1) entitlement to service connection for degenerative joint disease of the cervical, thoracic, lumbar, and/or sacral spine; and (2) entitlement to service connection for a cervical spine disorder other than degenerative joint disease.  The record clearly shows a current diagnosis of degenerative joint/disc disease of the cervical spine.  Accordingly, the Board has recharacterized the issues on appeal as captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.



REMAND

In August 2009 and June 2011, the Board remanded the case for a new examination, which was obtained in June 2011.  However, the Board finds that the June 2011 VA medical opinion is still inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

In its prior remands, the Board requested that a medical opinion be obtained as to (1) whether degenerative joint disease exists in one or more sections of the Veteran's spine, and (2) if so, whether any degenerative joint disease is related directly to the Veteran's military service and/or to the service-connected degenerative disc disease of the thoracolumbar spine.  In this regard, the Board specifically directed that the VA examiner must first differentiate between degenerative disc disease and degenerative joint disease.  However, this was not done.  See Stegall v. West, 11 Vet. App. 268 (1998).  As a preliminary matter, this question needs to be answered because the Veteran is claiming service connection for a degenerative joint disease of the thoracic, lumbar, and/or sacral spine albeit service connection for degenerative disc disease of the thoracolumbar spine is already in effect in this case.  The June 2011 VA examiner noted diagnoses of lumbar spine leftward moderate scoliosis and "degenerative arthritis" involving the L5-S1 disk space.  This diagnosis failed to address the questions presented in the Board's August 2009 and June 2011 remands.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

Furthermore, with regard to the cervical spine diagnoses, the June 2011 VA examination concluded that the Veteran did not have arthritic changes in his cervical spine, and the diagnoses were normal cervical spine vertebra-bodies and heights, and post-operative fusion of the C6 and C7 vertebra.  However, the record includes conflicting medical evidence.  Specifically, the record clearly shows a current diagnosis of degenerative joint/disc disease of the cervical spine.  In November 2001, Dr. J.P. noted that the Veteran had significant disc disease in his cervical spine, with cord and nerve compression at both C4-5 on the right and C5-6 on the left, based on a cervical spine magnetic resonance imaging (MRI).  Additionally, a recent computerized tomography (CT) scan of the cervical spine in August 2012 revealed moderate degenerative joint disease at C3-4 and C4-5, with mild neural foramina narrowing at C4-5.

In addition, the Veteran reported on the June 2011 VA examination that he was told by Dr. P. that his bilateral upper extremity problem was related to two cervical discs.  To that effect, in the March 2002 letter, Dr. P. in fact noted that the Veteran had been treated for cervical myelopathy and that his neck and cervical radiculopathy remained unchanged.  However, the June 2011 VA examination failed to diagnose cervical radiculopathy or explain why such diagnosis was not appropriate in relation to the Veteran's current bilateral upper extremity symptoms.

As such, because the June 2011 VA examiner failed to consider and address the conflicting evidence of record, the Board must remand the case for clarification.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, the record shows cervical spine diagnoses other than degenerative joint/disc disease, including status post excision of Schwanoma.  However, the June 2011 examiner failed to provide an etiology opinion with regard to this diagnosis.  Given these insufficiencies, the Board must remand the case for a new medical examination.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his spine and bilateral upper extremity disorders.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a VA orthopedic examination to determine the current existence and etiology of any spine disorder found.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post-service medical records in the claims file, as well as the Veteran's lay statements, the examiner must provide an opinion as to the following:

(1) Whether the Veteran's currently diagnosed degenerative joint/disc disease of the cervical spine is related to his military service, or caused or aggravated by a service-connected disorder. 

(2) Whether there is any current cervical spine other than degenerative joint/disc disease, and if so whether such diagnosis is related to military service, or caused by or aggravated by a service-connected disorder.

In rendering the opinion, the examiner must specifically address and attempt to reconcile any and all conflicting medical evidence of record.

The examiner must also provide an opinion as to (1) whether degenerative joint disease exists in one or more sections of the Veteran's thoracic, lumbar, and/or sacral spine, and (2) if so, whether any degenerative joint disease found is related to the Veteran's military service, or caused or aggravated by a service-connected disorder.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must also afford the Veteran a VA neurologic examination to determine the existence and etiology of the Veteran's bilateral upper extremity disorder.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's cervical spine.  All pertinent symptomatology and findings must be reported in detail.

Thereafter, the examiner must clarify all current diagnoses relating to the Veteran's bilateral upper extremity symptoms, and for each diagnosis, provide an opinion as to whether such condition is related to his military service, or is caused or aggravated by any service-connected disorder.

In rendering the diagnoses, the examiner must specifically state (1) whether cervical radiculopathy of the bilateral upper extremities currently exists, and (2) if such diagnosis is not found to exist, the examiner must address and attempt to reconcile the findings of cervical radiculopathy mentioned by Dr. P.J. in March 2002.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


